                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

MIKE SETTLE,                                   )
                                               )
       Petitioner,                             )
                                               )
VS.                                            )           No. 17-1237-JDT-jay
                                               )
SHAWN PHILLIPS,                                )
                                               )
       Respondent.                             )


                ORDER TO UPDATE THE DOCKET AND
   DENYING MOTION TO RELINQUISH PRIMARY JURISDICTION (ECF No. 7)


       On November 13, 2017, Petititioner Mike Settle, a prisoner in the custody of the

Tennessee Department of Correction and currently housed at the Morgan County

Correctional Complex, filed this pro se habeas petition pursuant to 28 U.S.C. § 2241 in the

U.S. District Court for the Eastern District of Tennessee. (ECF No. 2.) United States

District Judge Thomas A. Varlan issued an order on December 21, 2017, transferring the

matter to this district because Settle’s state and federal convictions arose here. (ECF No.

4.) The Clerk shall record the Respondent as Warden Mike Parris.1

       On July 2, 2018, Settle filed a motion on July 2, 2018, asking that he be transferred

from state custody into federal custody. He claims this is necessary in order to effectuate



       1
        Parris is the current Warden of the MCCX and, therefore, is Settle’s custodian and the
proper Respondent in this case. Rumsfield v. Padilla, 542 U.S. 426, 434-35 (2004).
the state court trial judge’s order that his state sentence be served concurrently with his

federal sentence. However, as U.S. District Judge J. Daniel Breen previously ruled in

another § 2241 proceeding filed by Settle, “no constitutional or statutory authority exists

for this Court to direct the Bureau of Prisons . . . to take custody of a state prisoner, or to

require the state to relinquish their custody of a lawfully imprisoned inmate.” Settle v.

Phillips, No. 1:15-cv-1076-JDB-egb, 2016 WL 705225, *2 (W.D. Tenn. Feb. 19, 2016).

       This Court agrees with Judge Breen’s conclusion. Therefore, Settle’s motion is

DENIED.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              2
